DETAILED ACTION
This is in response to Applicant’s amendment in which claims 1, 8, and 15 have been amended, claim 12 has been canceled, and claims 1-11 and 13-19 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2003/0009138), herein Freeman, in view of Sichak (US 4,192,086) and Steed et al. (US 7,047,671), herein Steed.
Regarding claim 1, Freeman discloses a shoe insert (insole component 1) having an hourglass shape (as seen in Fig. 1A) and sized and shaped to fit in a shoe, comprising: a first layer (top layer 4), wherein the first layer has a top side and a bottom side; a combination of essential oils (paragraph 0028, lines 5-6; paragraph 0022, lines 1-2) disposed on the top side of the first layer; a second layer (inner padding 5); and a third layer (bottom liner 6), wherein the third layer has a top side and a bottom side, wherein the second layer is disposed between the bottom side of the first layer and the top side of the third layer (paragraphs 0016, 0017, 0019, 0021, 0022, 0024, 0025, 0027, 0028; Fig. 1A, 2A).
Freeman does not disclose the specific material of the first layer. Sichak teaches an odor-absorbing shoe inert (insole 10) having a first layer (top layer 11), second layer (intermediate layer 12), and a third layer (bottom layer 13). The first layer is a breathable fabric (column 3, lines 35-40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first layer of a breathable fabric, as taught by Sichak, in order to use a material 
Freeman does not disclose the specific material of the second layer. Sichak further teaches that the second layer may be made of a non-woven paper material which is moisture absorbing (column 3, lines 53-58). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second layer of paper, as taught by Sichak, in order to use an inexpensive and moisture absorbent material. It further would have been obvious to one of ordinary skill in the art to use air-laid paper in order to use a paper material which is porous and soft. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Freeman discloses that the third layer may be made of plastic (paragraph 0027), but does not specifically disclose polyethylene film. Steed teaches an odor-absorbing insert (shoe insert 20) having a bottom layer (bottom layer 22) made of polyethylene film (column 5, lines 37-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the third layer of polyethylene film, as taught by Steed, in order to use a material which is inexpensive and provides a leak-proof layer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Freeman does not disclose that the bottom side of the third layer comprises hot melt adhesive. Steed teaches providing the bottom side of the insert with an adhesive (such as a pressure-sensitive adhesive) in order to provide a non-slip coating to the insert, preventing unwanted movement of the insert within a shoe (column 4, lines 14-21; column 5, lines 37-39; Fig. 2, 4E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an 
Steed teaches that the hot melt adhesive is arranged on the bottom side of the third layer as three lines (Fig. 4E), but does not disclose the specific thickness of the lines. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the lines about 0.3 mm in order to provide a sufficient amount of adhesive to provide a non-slip coating. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Freeman does not specifically disclose adhering the layers together with glue. Steed teaches that the layers of the insole may be adhered together with glue (adhesive) (column 6, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adhere the layers together with glue, as taught by Freeman, in order to provide a strong connection between the layers, preventing unwanted delamination.
Regarding claim 3, Freeman discloses that the layers are pressed together (paragraph 0028).
Regarding claim 4, Freeman discloses that the edges of the first, second, and third layers are sealed (paragraph 0028).

Regarding claim 9, Sichak does not teach the specific weight of the fiber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the weight of the fiber about 30 g/SM in order to provide a layer which is sufficiently lightweight and durable within a shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Sichak does not teach the specific weight of the paper. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the weight of the paper about 80 g/SM in order to provide a layer which is sufficiently lightweight and durable within a shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Steed does not teach the specific weight of the polyethylene film. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the weight of the polyethylene film about 35 g/SM in order to provide a layer which is sufficiently lightweight and durable within a shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 13, 17, and 18, Freeman discloses that different combinations of essential oils can be utilized to provide different therapeutic effects to the insert (paragraph 0022), does not disclose the specific combinations of essential oils. It would have been obvious to one of ordinary skill in the art . 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Sichak, and Steed, as applied to claim 1, further in view of O’Brien (US 2015/0230551).
Regarding claim 5, the combination of Freeman, Sichak, and Steed does not disclose a fourth layer release paper. O’Brien teaches a shoe insert (shoe liner 1) having a non-slip adhesive (third layer 4) on the bottom side of the insert. A further layer (protective sheet 5) in the form of a release paper is on the bottom side of the insert, protecting the adhesive until use (paragraphs 0020, 0022; Fig. 2, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a release paper, as taught by O’Brien, to the bottom side of the inert in order to protect the pressure-sensitive adhesive until use.
Regarding claim 6, O’Brien does not teach the specific weight of the release paper. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the weight of the release paper about 42 g/SM in order to provide a layer which is sufficiently lightweight and durable within a shoe. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Sichak, and Steed, as applied to claim 1, further in view of Stewart (US 2015/0245621).

Freeman discloses that different combinations of essential oils can be utilized to provide different therapeutic effects to the insert (paragraph 0022), does not disclose the specific combinations of essential oils. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a combination of essential oils including at least some of cypress, sage, cedar, lemongrass, frankincense, lavender, lemon, oregano, and red thyme, depending on the specific therapeutic effect desired for the needs of the individual user.
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Freeman does not teach or suggest a disposable shoe insert having an hourglass shape. However, Applicant has defined an hourglass shape as “a shape of a shoe insert having two wider ends and a narrow middle. The wider ends can have the same or approximately the same widths or the two wider ends can have different widths. The two wider ends can have different or similar shapes. The hourglass shape can be curved. As used herein, the term "hourglass" refers to a general shape and does not mean any specific shape beyond what is described herein.” (see specification paragraph 0021). The shoe insert of Freeman has two wider ends and a narrower middle, as clearly seen in Fig. 1. Therefore, Freeman does disclose an hourglass shape.

Applicant argues that Freeman is not directed to shoe inserts. However, Freeman is clearly directed to shoe inserts. Freeman discloses that the “objects of this invention are accomplished by providing … footwear components” and that the “components of footwear … are inserted during manufacture or afterward” (paragraph 0014). Freeman further discloses “an insole footpad” (paragraphs 0016, 0017; Fig. 1, 2). 
Applicant argues that the shoe insert of Freeman would not fit in stylish or elegant shoes. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fitting in stylish or elegant shoes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, depending on the size of the specific footwear and the specific insert (‘stylish or elegant shoes’ represent a very wide range of styles/sizes/dimensions etc.), the insert of Freeman is capable of fitting in stylish or elegant shoes. 
Applicant argues that Freeman does not disclose a shoe insert having an hourglass shape comprising multiple later of material, where each layer serves a different purpose. However, Freeman clearly discloses that the first layer (top layer 4) is the layer to which the essential oils are directly applied, the second layer (inner padding 5) provides padding, and the third layer (bottom liner 6) provides a leak-proof liner (paragraph 0028).
Applicant argues that Freeman and Sichak are not directed to disposable shoe inserts. However, inasmuch as Applicant has defined ‘disposable’, the inserts of Freeman and Sichak are disposable, in that they are capable of being thrown away.

Applicant argues that Sichak does not disclose a third layer comprising polyethylene film or hot melt adhesive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Freeman discloses a third layer made of plastic, and Steed teaches a hot melt adhesive.
Applicant argues that the insert of Steed does not have an hourglass shape. However, the shoe insert of Steed has two wider ends and a narrower middle, as clearly seen in Fig. 4. Therefore, Steed does disclose an hourglass shape.
Applicant argues that Steed does not disclose multiple layers as claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Freeman discloses multiple layers.
Applicant argues that Steed teaches comb slot coating of the hot melt adhesive, but does not disclose the claimed arrangement of the hot melt adhesive. Applicant argues that such an arrangement would leave residue in the shoe. However, there is no evidence that the arrangement of hot melt adhesive taught in Steed would leave residue in the shoe. Further, Steed does teach three lines of adhesive, as clearly seen in at least Fig. 4E. In response to Applicant's argument that Steed includes additional structure (additional lines of adhesive) not required by Applicant's invention, it must be noted that Steed discloses the invention as claimed. The fact that it discloses additional structure not claimed 
Applicant argues that the Office Action fails to provide a reason to combine Freeman with Sichak and with Steed. However, the Office Action clearly states reasons for combining the references, including using a breathable fabric which comfortable against the foot and promotes ventilation; using an inexpensive, moisture absorbent, porous, and soft material; using an inexpensive and leak-proof material; and providing a non-slip coating to prevent unwanted movement of the insert within a shoe.
Applicant argues that one of ordinary skill in the art would not substitute a polyethylene film layer for the foam layer of Sichak. However, the Office Action does not suggest such a substitution. The third layer is disclosed by Freeman as a plastic layer, and Steed teaches the use of polyethylene film as a plastic layer within an insert. The foam layer of Sichak does not form any part of the combination.
Response to Amendment
The declaration under 37 CFR 1.132 filed 02/26/2021 is insufficient to overcome the rejection of claim 1 based upon Freeman et al. (US 2003/0009138), herein Freeman, in view of Sichak (US 4,192,086) and Steed et al. (US 7,047,671), herein Steed, applied under 35 USC 103 as set forth in the last Office action because:  The declaration fails to set forth the facts, and the showing is not commensurate in scope with the claims.
The declaration states that the insert of the present invention is a commercial success, citing the number of 4 star reviews or higher on Amazon. However, the declaration provides only conclusory statements regarding the commercial success, and does not provide any factual evidence of the commercial success. Amazon reviews do not provide sufficient evidence of commercial success; there are no sales results or any other evidence of commercial success, comparison with competing products, 
The declaration states that some reviews on the product’s website reference the feature of not leaving sticky residue on the shoes, which provides evidence that the combination of the natural odor-eating quality, along with disposable insert that does not leave a sticky residue, is not available in the marketplace. However, the existence of reviews referencing a specific feature does not provide evidence that that specific feature is not available in other products on the market. More than one product on the market may have the same or similar features, even when positively viewed by users.
The declaration further states that the commercial success is attributable to the fact that other products do not offer the odor-eating qualities in combination with a disposable insert that is held to the shoe via a hot-melt adhesive in such a thickness and configuration as to not leave residue behind on the shoe when removed. However, the declaration provides only conclusory statements regarding the reasons for commercial success, and does not provide any factual evidence regarding the reasons for the commercial success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, specifically the hourglass shape of various shoe soles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732